Citation Nr: 9904544	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  96-41 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an assignment of a rating in excess of 50 
percent pursuant to an original grant of service connection 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Pickard, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1968.


This appeal arises before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) from a 
rating decision of May 1996 from the Montgomery, Alabama, 
Regional Office (RO). 

The issue of entitlement to a rating in excess of 70 percent 
for PTSD will be discussed in the Remand portion of this 
decision.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's PTSD is productive severe disability.


CONCLUSION OF LAW

The schedular criteria for a 70 percent for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 
4, § Diagnostic Code 9411 (1996)(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged that any records of probative value that 
may be obtained, and which have not already been requested or 
associated with his claims folder are available.  The Board 
accordingly finds that the duty to assist him, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991), is satisfied.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 1991).  Separate 
diagnostic codes identify the various disabilities. 38 C.F.R. 
Part 4 (1998).

The veteran's service connected PTSD is currently evaluated 
as 50 percent disabling under Diagnostic Code 9411 of the 
Schedule for Rating Disabilities.  38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  When a reasonable 
doubt arises regarding the degree of disability or any other 
point, such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 3.102 (1998).

Under the version of Diagnostic Code 9411 in effect prior to 
November 1996, a 50 percent evaluation is warranted when the 
ability to establish or maintain effective or favorable 
relationships with people is considered impaired, and by 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  A 70 percent rating 
evaluation is available where the veteran's ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired or where the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  

A 100 percent evaluation is warranted where the attitudes of 
all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community, 
the veteran has totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior, or the veteran is demonstrably 
unable to obtain or retain employment.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings. Francisco v. Brown, 7 Vet.App. 55 (1994).

Effective on November 7, 1996, Diagnostic Code 9411 of the 
Schedule for Rating Disabilities was amended.  Under the 
revised rating criteria, a 50 percent evaluation is warranted 
when occupational and social impairment is found with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating is available under the Schedule when 
there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and  hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name. 38 C.F.R. § 
4.130, Diagnostic Code 9433 (1998).

Since the schedular criteria changed during the appeal prior 
to a final Board decision on the issue, the version most 
favorable to the appellant will apply.  Karnas v. Derwinski, 
1 Vet.App. 308, 313 (1991).

In evaluating the severity of a disability, the Board must 
look to the entire record.  38 C.F.R. §§ 4.1, 4.2.  The 
veteran's claims folder contains his service medical records, 
VA medical reports and treatment records.

The veteran's claim for PTSD was received in September 1995.  
The veteran was provided with a VA PTSD examination in April 
1996.  At that time the veteran indicated that had been 
married three times.  He reported fear of the night and the 
inability to sleep.  He slept three to four hours a night.  
He distrusted people.  He had nightmares about two time a 
week.  He did not get close to people and could not stand 
loud noises.   He had transferred to an indoor job at the 
Post Office.  He had paranoid feelings and intense 
irritability and anger control, more so immediately upon his 
return from Vietnam 

In a rating May 1996 decision the granted service connection 
for PTSD and assigned a 50 percent rating.

The examination showed that the veteran was anxious and 
depressed.  He had poor eye contact.  His affect was 
restricted.  He was not overtly psychotic.  He reported that 
he heard buddies or people from Vietnam sometimes calling out 
during the day.  He denied any immediate suicide plans.  The 
veteran admitted irritability and easily losing control of 
his anger.  The denied any plan or attempt to harm anyone.  
He reported poor concentration, especially when thoughts of 
Vietnam were elicited.  He appeared to have adequate judgment 
to manage funds. The veteran experienced nightmares at least 
a couple of times per week, was fearful of people, had poor 
sleep, and has significant survivor's guilt.  The veteran was 
diagnosed with chronic severe PTSD.

A September 1996 letter from a VA staff psychiatrist has been 
associated with the claims folder and indicates that the 
veteran is suffering from PTSD, and in spite of treatment 
that his symptoms are seriously interfering with his ability 
to relate to people.  The letter further notes that the 
veteran's PTSD symptoms have required him to take an 
extensive leave from work.  In September 1996, several lay 
statements were associated with the claims folder and which 
demonstrate the change in the veteran's personality after his 
return from Vietnam.  

The veteran was afforded another VA PTSD examination in June 
1997.  The report of this examination indicates that the 
veteran has been married 3 times and was currently separated.  
He was a full time employee of the United States Postal 
Service for the last nine years.  The veteran took several 
types of medication for his PTSD.  He reported symptoms 
involving an increase in depression, frequent panic attacks, 
significant difficulties at his place of employment, rage, 
flashbacks and nightmares.  The veteran was noted as being 
cooperative during the interview and was to be considered a 
valid historian.  

The examiner showed that the veteran maintained minimal eye 
contact.  Psychomotor behavior was retarded.  His speech was 
slow and his affect was flat. noted that the depression, 
panic attacks, sleep disturbance and anxiety appeared 
chronic.  His had poor impulse control.  He admitted to 
auditory hallucinations, which the examiner indicated 
appeared to be secondary to his PTSD.  He denied visual 
hallucinations and delusions.  His concentration and judgment 
were poor. He admitted homicidal and suicidal ideation with 
no current plans.  He was fully oriented.

The diagnosis was PTSD, chronic, severe.  He was assigned a 
global assessment of functioning score (GAF) of 40 with 
severe social and occupational impairment due to his PTSD.  
The report of this examination also indicates that upon 
review of the claims folder and clinical interview that the 
veteran cannot establish or maintain effective social or 
occupational relationships.  His poor impulse control, which 
was directly related to his PTSD, rendered him a serious 
threat to himself and others.

The veteran was treated frequently at a VA outpatient clinic 
from 1996 to 1998 for his PTSD.  A May 1998 statement is to 
the effect that the veteran was under intense daily treatment 
and was unable to work and it was unknown when he would be 
able to return to work.  Of record, dated in August 1998, is 
an award letter from the Social Security Administration (SSA) 
which is to the effect that the veteran was disabled 
effective in May 1998.  

The GAF score of 40 from his most recent VA PTSD examination 
indicates some impairment in reality testing or communication 
(e.g. speech is at times illogical, obscure, or irrelevant) 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking or mood (e.g. depressed 
man avoids friends, neglects family, and is unable to work; 
child frequently beats up younger children, is defiant at 
home, and is failing at school), as per the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV), of the American Psychiatric Association. 

To summarize, the evidence reflects that the veteran is 
experiencing significant problems resulting from his PTSD.  
The VA examinations showed that veteran was anxious, and was 
still experiencing nightmares about Vietnam.  Additionally, 
he was isolated and avoided people. The 1996 and 1997 VA 
examinations classified the degree of impairment of the PTSD 
as severe.  The June 1997 examination showed a current GAF 
score 40.  

It is the Board's judgment that these findings, when viewed 
in conjunction with the all of the evidence of record, 
demonstrate that the degree of impairment resulting from the 
PTSD satisfies the criteria for a 70 percent rating under 
both the old and the new rating criteria.  Accordingly, a 
rating of 70 percent is warranted for the service-connected 
PTSD.

As previously indicated the issue of entitlement to a rating 
in excess of 70 percent will be discussed in the Remand 
portion of this decision.


ORDER

An increased evaluation to 70 percent for the veteran's 
service-connected PTSD is granted, subject to the laws and 
regulations pertaining thereto.


REMAND

A review of the record reflects that at the times of the 
April 1996 and June 1997 VA examinations, the recorded 
occupational history reflected that the veteran was currently 
employed on a full time basis with the Post Office.  
Subsequent to the most recent supplemental statement of the 
case, the veteran submitted an award letter from the SSA, 
dated in August 1998.  This document reflects that the 
veteran was awarded disability benefits effective in May 
1998.  The RO has not had the opportunity to review this 
evidence nor is the evidence on which the award was based of 
record.

In order to ensure the veteran's right of due process, and in 
conjunction with the statutory duty to assist the veteran, 
the case is REMANDED for the following actions:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all current 
private and VA medical records and the 
records from the Postal Service regarding 
his apparent retirement from that 
organization.

2.  The RO should take the appropriate 
action in order to obtain a copy of the 
SSA decision awarding disability benefits 
and the evidence on which that decision 
was based.

3.  The RO should request the VA medical 
facility in Birmingham, Alabama to 
furnish copies of any medical records 
covering the period from June 1998 to the 
present.

4.  The veteran should be afforded an 
examination by a VA psychiatrist to 
determine the severity of his PTSD. The 
claims file, a copy of the revised rating 
criteria (effective in November 1996), 
and a copy of this Remand are to be 
furnished to the psychiatrist for review 
prior to the examination.  All testing 
deemed necessary should be performed.  It 
is requested that the examiner assign a 
numerical code under the Global 
Assessment of Functioning Scale (GAF) 
provided in the Diagnostic and 
Statistical Manual for Mental Disorder 
(DSM-IV).  It is imperative that the 
examiner includes a definition of the 
numerical code assigned under DSM-IV.  
The examiner should provide an opinion as 
to the extent the veteran's service-PTSD 
interferes with his ability to obtain and 
maintain substantially gainful 
employment.

After the development requested above has been completed to 
the extent possible, the RO should again review the record 
under both the old and revised rating criteria per Karnas and 
Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999) 

If the benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case, to include the revised rating criteria 
for a 100 percent evaluation for psychiatric disorders, and 
afforded the specified time within which to respond thereto 
with additional argument and/or evidence.

Thereafter, the case should be returned to the Board for 
appellate consideration, if otherwise in order. The Board 
intimates no opinion as to the ultimate outcome of this case. 
The veteran need take no action unless he is further 
informed.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

